                                          Case 4:20-cv-04340-HSG Document 44 Filed 12/29/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HEALTHNOW MEDICAL CENTER, INC,                     Case No. 20-cv-04340-HSG
                                   8                    Plaintiff,                          ORDER TO SHOW CAUSE
                                   9             v.

                                  10     STATE FARM GENERAL INSURANCE
                                         CO.,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On December 10, 2020, the Court granted Defendant State Farm General Insurance Co.’s

                                  14   motion to dismiss Plaintiff HealthNOW Medical Center, Inc.’s second amended complaint. Dkt.

                                  15   No. 40. The Court granted Plaintiff leave to file an amended complaint within 21 days. Id. at 4.

                                  16   Rather than file an amended complaint, however, Plaintiff appealed the Court’s order to the Ninth

                                  17   Circuit. See Dkt. Nos. 41, 42. A dismissal with leave to amend is not an appealable order. See

                                  18   WMX Techs., Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir. 1997) (dismissing appeal for lack of

                                  19   jurisdiction where district court granted leave to amend and plaintiff did not amend, did not inform

                                  20   district court that it would not amend, and did not obtain final order of dismissal). However, a

                                  21   “plaintiff has the right to stand on the pleading.” See Edwards v. Marin Park, Inc., 356 F.3d 1058,

                                  22   1065 (9th Cir. 2004). When a plaintiff declines to amend its complaint in favor of appealing the

                                  23   dismissal, the proper procedure is for the district court to dismiss the action with prejudice under

                                  24   Federal Rule of Civil Procedure 12(b)(6). See id. at 1063–65.

                                  25          If Plaintiff prefers to decline the opportunity to amend its complaint in order to appeal

                                  26   immediately, it should request a dismissal with prejudice, which the Court will enter. Plaintiff is

                                  27   therefore ordered to submit a one-page statement by January 8, 2021, confirming that it declines to

                                  28   amend the complaint and seeks dismissal with prejudice to enable an immediate appeal.
                                          Case 4:20-cv-04340-HSG Document 44 Filed 12/29/20 Page 2 of 2




                                   1   Otherwise, Plaintiff should file any amended complaint by that date, which is well after the

                                   2   December 31, 2020, deadline set in the dismissal order.

                                   3          IT IS SO ORDERED.

                                   4   Dated: 12/29/2020

                                   5                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   6                                                   United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
